                   Case 17-25844        Doc 42     Filed 10/15/18      Page 1 of 6



                  IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
In re:                          *
                                *
Kevin L. Matthews               *   Case No. 17-25844
Pamela D. Matthews              *   Chapter 13
         Debtor(s),             *
                    FOURTH AMENDED CHAPTER 13 PLAN

         The Debtors propose the following Chapter 13 plan and makes the following declarations:

1.       The future earnings of the Debtor are submitted to the supervision and control of the
         Trustee, and the Debtor will pay as follows (select only one):

         a.     $_________. OR
         b.     $485.00 months 1-7;
                $575.00 months 8-30;
                $725.00 months 31-60.
         c.     $                per month prior to confirmation of this plan, and
                $        per month after confirmation of this plan, for a total term of   months
                (if this option is selected, complete 2.e.i).

                The Debtor(s) shall provide the Trustee with copies of State & Federal tax returns
                for the years designated below within 15 days of filing the returns (and shall timely
                file the returns on or before April 15 of each year due). No later than June 1st of
                each year, the Debtors shall pay into the plan the amount of refunds exceeding $
                $585.00 (the amount already pro-rated on Schedule I, if any) for each of the
                designated years. The tax refund will be in addition to, not a credit against, the
                monthly payments required to be paid under the plan. The Debtors shall not
                make any change to the amount of annual tax withholdings required to be paid
                under the plan. The Debtors shall not make any change to the amount of annual
                tax withholdings under the W-4 statement(s) existing as of the date of the petition
                without 30 days prior notice to the Trustee. This commitment covers tax years:
                2017, 2018, 2019, 2020 and 2021.

2.       From the payments received, the Trustee will make the disbursements described below:
         a.    Allowed unsecured claims for domestic support obligations and Trustees
               commissions.
          b.   Administrative claims under 11 U.S.C. § 507(a)(2), including attorneys fee
               balance of $ 3,981.00 (unless allowed for a different amount upon prior or
               subsequent objection) in accordance with Local Rules, Appendix F.
         c.    Claims payable under 11 U.S.C. § 1326(b)(3). Specify the monthly payment: $    .
         d.    Other priority claims defined by 11 U.S.C. § 507 (a)(3) - (10). The Debtor
               anticipates the following claims:
                    Case 17-25844      Doc 42     Filed 10/15/18     Page 2 of 6




             IRS $939.67
      e.    Concurrent with payments on non-administrative priority claims, the Trustee will
            pay secured creditors as follows:

             i.        Until the plan is confirmed, adequate protection payments and/or
                       personal property lease payments on the following claims will be paid
                       directly by the Debtor; and, after confirmation of the plan, the claims will
                       be treated as specified in 2.e.ii or 2.e.iii, below (designate the amount of
                       the monthly payment to be made by the Debtor, and provide the redacted
                       account number (last 4 digits only), if any, used by the claimant to identify
                       the claim):
Claimant              Redacted Acct. No.              Monthly Payment

             ii.       Pre-petition arrears on the following claims will be paid through equal
                       monthly accounts under the plan while the Debtor maintains post-petition
                       payments directly (designate the amount of anticipated arrears, and the
                       amount of the monthly payment for arrears to be made under the plan):
Claimant                              Anticipated Arrears Mo. Pmt.           No. of Mos.___
Seterus Mortgage                      $20,899.00              $435.40        48


             iii.The following secured claims will be paid in full, as allowed, at the
                 designated interest rates through equal monthly amounts under the plan:
Claimant         Amount         Interest Rate Mo. Pmt.         No. of Mos.
Annapolis Walk HOA $1,919.65 6%                  46.39         48

             iv.       The following secured claims will be satisfied through surrender of the
                       collateral securing the claims (describe collateral); any allowed claims for
                       deficiencies will be paid pro rata with general unsecured creditors; upon
                       confirmation of the plan, the automatic stay is lifted, if not modified
                       earlier, as to the collateral of the listed creditors:

             v.        The following secured claims are not affected by this plan and will be paid
                       outside of the plan directly by the Debtor:

             vi.       If any secured claim not described in the previous paragraphs is filed and
                       not disallowed, that claim shall be paid or otherwise dealt with outside of
                       the plan directly by the Debtor, and it will not be discharged upon
                       completion of the plan.

             vii.      In the event that the trustee is holding funds in excess of those needed to
                       make the payments specified in the Plan for any month, the trustee may
                       pay secured claims listed in paragraphs 2.e.ii and 2.e.iii in amounts larger
                       than those specified in such paragraphs.
               Case 17-25844        Doc 42     Filed 10/15/18     Page 3 of 6




     f.     After payment of priority and secured claims, the balance of funds will be paid
            100% on allowed general, unsecured claims in class #1 with interest of 2%. (If
            there is more than one class of unsecured claims, describe each class.) Creditors in
            Class #2 will be paid directly by the Debtors.

     Class #1: Dischargeable, unsecured debt.
     Claim #3 – Annapolis Walk HOA : $3,181.88 (unsecured balance of claim.)
     Claim $4 – Midland Funding: $916.95

     Class #2: Non-dischargeable, long term student loan obligations.
     Claim #5 Navient Solutions: $12,328.43
     Claim #2 - U.S. Department of Education: $26,207.43


3.   The amount of each claim to be paid under the plan will be established by the creditor=s
     proof of claim or superseding Court order. The Debtor anticipates filing the following
     motion(s) to value a claim or avoid a lien (Indicate the asserted value if the secured claim
     for any motion to value collateral.):


4.   Payments made by the Chapter 13 trustee on account of arrearages on pre-petition
     secured claims may be applied only to the portion of the claim pertaining to pre-petition
     arrears, so that upon completion of all payments due under the Plan, the loan will be
     deemed current through the date of the filing of this case. For the purposes of the
     imposition of default interest and post- petition charges, the loan shall be deemed current
     as of the filing of this case.

5.   Secured Creditors who are holding claims subject to cramdown will retain their liens until
     the earlier of the payment of the underlying debt determined under nonbankruptcy law,
     or discharge under § 1328; and if the case is dismissed or converted without completion
     of the plan, the lien shall also be retained by such holders to the extent recognized under
     applicable nonbankruptcy law.

6.   The following executory contracts and/or unexpired leases are assumed (or rejected, so
     indicate); any unexpired lease with respect to personal property that has not previously
     been assumed during the case, and is not assumed in the plan, is deemed rejected and the
     stay of §§ 362 and/or 1301 is automatically terminated:

7.   Title to the Debtor’s property shall revest in the Debtor when the Debtor is granted a
     discharge pursuant to 11 U.S.C. §1328, or upon dismissal of the case, or upon closing of
     the case.

8.   Non-standard Provisions: The Debtor(s) and Estate reserve all rights to pursue
                 Case 17-25844       Doc 42    Filed 10/15/18     Page 4 of 6



objections to claims and any related civil actions that are filed six (6) months after the
confirmation order.


Date:    October 8, 2018                     /s/ _Kevin L. Matthews, Sr._
                                            /s/   Pamela D. Matthews ____
                                            Debtors

                                            /s/ Morgan W. Fisher
                                            Morgan W. Fisher, #28711
                   Case 17-25844          Doc 42   Filed 10/15/18    Page 5 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                     at Baltimore


In re:                                             :
                                                   :
Kevin L. Matthews, Sr                              :
and Pamela D. Matthews,                            :   Case No. 17-25844
                                                   :   Chapter 13
                                Debtor.            :
                                                   :

                     CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN
Select Section 1, A,B, or C, and complete Sections 2 and 3 if applicable, even if Section 1(A) is
selected.

1.       (Select A, B, or C):

☐      A.      This is an original plan, filed concurrently with the Petition, which will be mailed
by the Clerk to all creditors on the Matrix. [THIS OPTION MAY ONLY BE USED WHEN THE
PLAN IS FILED WITH THE PETITION]

☒      B.       AMENDED PLANS ONLY INCREASING PAYMENTS: The Amended
Chapter 13 Plan X filed herewith / __ filed on _________________, 20__, makes no changes
from the last previously-filed plan other than to increase the amount payable under the plan. In
such event, no service is required.

☐      C.      ALL OTHER PLANS: This is to certify that on ___________I caused the
Chapter 13 Plan ☐ filed herewith / __ filed on _________________, 20__, to be mailed by first
class mail, postage prepaid, to all addresses on the attached matrix or list. (If any parties on the
matrix were served by CM/ECF instead of by mail, so indicate on the matrix with the email
address served as indicated on the CM/ECF Notice of Electronic Filing).

AND

2.     Check and complete this Section and Section 3 if liens are proposed to be valued or
avoided through the Plan.

     __ I caused the Chapter 13 Plan __ filed herewith / __ filed on _________________, 20__, to
     be served pursuant to Bankruptcy Rule 7004 on the following creditor whose lien is proposed
     to be impacted by the Plan (and not by separate motion) under Plan Paragraph 5.1 or 5.3.
     State address served and method of service. See Bankruptcy Rule 7004(h) if the party
     served is an insured depository institution. Attach separate sheets or repeat this paragraph
     for each such creditor served.



Local Bankruptcy Form M-1
                  Case 17-25844        Doc 42      Filed 10/15/18   Page 6 of 6




       ____________________________
       Name of Creditor

       ____________________________            __________________________________
       Name served                             Capacity (Resident Agent, Officer, etc.)
       ____________________________
       Address

       ____________________________
       City, State, ZIP

       Method of Service: _____________________________________________________


       Date Served: ____________________________________

       AND Select A or B:

       A.      ___ A proof of claim has been filed with respect to the lien or claim at issue prior
       to service of the Plan. I also mailed a copy of the Plan and supporting documents under
       Section 3 below to the claimant at the name and address where notices should be sent as
       shown on the proof of claim.

       B.      ___ No proof of claim has been filed for the lien or claim at issue.

   3. ___ Along with each copy of the Plan served under Section 2, I included copies of
   documentation supporting Debtor’s entitlement to the relief sought in Plan Paragraph 5.1 or
   5.3 with respect to that creditor (for example, documents establishing the value of the
   property and the amount of any prior liens and the lien at issue), which I have also filed with
   the Court as a supplement to the Plan. This supplemental material need not be served with
   the plan on all creditors, only on affected secured creditors.

        ___ This is an amended Plan and the documentation supporting Debtor’s entitlement to
   the relief sought in Plan Paragraph 5.1 or 5.3 has been previously served and filed as ECF
   docket entry ____.


I hereby certify that the foregoing is true and correct.

Dated: October 15, 2018

                                                       /s/ Morgan W. Fisher
                                                       Counsel for Debtor,



Local Bankruptcy Form M-1
Page 2
